U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 10-Q (Mark one) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended March 31, 2012 OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File No. 33-19961 Santeon Group, Inc. (Exact name of registrant as specified in its charter) Delaware 01-0623010 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 11720 Plaza America Drive, Suite 150, Reston, Virginia 20190 (Address of principal executive offices, including zip code) (703) 970-9200 (Issuer’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of September 30, 2012, there were 476,415,807 shares outstanding of the issuer’s common stock. SANTEON GROUP, INC. INDEX Page PART I - FINANCIAL INFORMATION 3 Item 1.Financial Statements 3 Condensed Consolidated Balance Sheets as of March 31, 2012 (unaudited) and December 31, 2011 3 Unaudited Condensed Consolidated Statements of Operations for the ThreeMonths Ended March 31, 2012 and 2011 4 Unaudited Condensed Consolidated Statement of Stockholders’ Deficit for the Three Months Ended March 31, 2012 5 Unaudited Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. 14 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 17 Item 4.Controls and Procedures. 17 PART II - OTHER INFORMATION 19 Item 1. Legal Proceedings. 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 19 Item 3. Defaults upon Senior Securities. 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information. 19 Item 6. Exhibits. 19 Signatures 20 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements SANTEON GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, ASSETS (Unaudited) Current assets: Cash $ $ Accounts receivable Other current assets Total current assets Property and equipment, net Software assets, net Total non-current assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Notes payable - related party Notes payable - current portion of long term liabilities Total current liabilities Long term liabilities: Notes payable - Total long term liabilities - Stockholders' deficit : Common stock, par value $0.001, 700,000,000 shares authorized 480,188,423 and 271,646,830 shares issued and outstanding as of March 31, 2012 and December 31, 2011, respectively. Common stock to be issued Additional paid in capital Treasury stock ) - Accumulated deficit ) ) Total stockholders' deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 SANTEON GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 (Unaudited) March 31, 2012 March 31, 2011 Revenues $ $ Costs of revenue Gross Profit Operating expenses: General, sellingand administration Depreciation and amortization Total operating expenses Loss from operations ) ) Other Income/(Expense): Interest expense ) ) Gain on settlement of debt - Gain (loss) from foreign currency transactions ) Total Other Income (Expense) ) Loss before provision for income taxes ) ) Income tax (benefit) expense - - Net loss $ ) $ ) Net loss per common share, basic and diluted $ ) $ ) Weighted average number of common shares outstanding, basic and diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 SANTEON GROUP, INC. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ DEFICIT FOR THE THREE MONTHS ENDED MARCH 31, 2012 (Unaudited) Common Shares Additional Total Common stock To Be Issued Paid in Treasury stock Accumulated Shareholder's Shares Par Value Shares Amount Capital Shares Amount Deficit Deficit Balance, December 31, 2011 $ $ $ - $
